Citation Nr: 1815798	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-05 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to December 13, 2016.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from February 1951 to November 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a January 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted entitlement to a TDIU effective December 13, 2016.  As the rating decision did not satisfy the appeal in full, the issue remains on appeal and has been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

In his substantive appeal, the Veteran requested a hearing before a Veteran's Law Judge of the Board.  See, VA Form 9, Appeal to Board of Veterans' Appeals, received January 2017.  However, in March 2017, the Veteran and his representative met with the decision review officer and stated that the Veteran wished to withdraw his hearing request.  Under 38 C.F.R. § 20.704 (e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107 (a) (2) (2012).


FINDING OF FACT

The most probative evidence does not reflect that prior to December 13, 2016, the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.



CONCLUSION OF LAW

The criteria for entitlement to a TDIU, prior to December 13, 2016, have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).      


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to a TDIU

The Veteran contends that his service-connected disabilities prevented him from securing or following a substantially gainful occupation prior to December 13, 2016.  A TDIU may be granted where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that there is a single service-connected disability ratable at 60 percent or higher, or there is at least one disability ratable at 40 percent or higher and sufficient additional service-connected disability to bring the combined rating to 70 percent or higher.  38 C.F.R. §§ 3.340, 3.341, 4.16 (a).

In determining whether a TDIU is warranted, consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See, 38 C.F.R. §§ 3.341, 4.16, 4.19.

The determination of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following a substantially gainful occupation is placed on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Under the governing law, in general, the effective date of an award of disability compensation in conjunction with a grant of entitlement to service connection will be the day following separation from active service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400 (b) (2).  For an increased rating, such as a TDIU, the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable, based on all evidence of record, that an increase in disability had occurred if a complete claim or intent to file a claim is received within one year from such date, otherwise, date of receipt of claim.  In this case, the Veteran filed a claim for entitlement to a TDIU on June 28, 2013.  As such, the earliest date for consideration for which a TDIU may be awarded is June 27, 2012, one year prior to the date VA received the Veteran's claim for entitlement to a TDIU.  

From June 27, 2012, the Veteran has been service-connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; cold weather injury of the right foot, rated as 30 percent disabling and; cold weather injury of the left foot, rated 20 percent prior to June 28, 2013, and 30 percent from June 28, 2013.  The combined schedular rating was 70 percent prior to June 28, 2013, and 80 percent from June 28, 2013 through December 12, 2016.  Accordingly, the schedular percentage requirements for a TDIU are met from June 27, 2012.    

On a VA 21-4138, Statement in Support of Claim, received June 28, 2013, the Veteran reported that he was unable to work because of his PTSD and feet problems, which do not allow him to stand for long periods of time.  

VA received a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability in December 2013.  The Veteran reported that he was unable to secure or follow any substantial gainful employment due to his service-connected PTSD and frozen feet.  He further reported that he last worked full-time in April 1982 because he became too disabled to work. The Veteran's last occupation was as a self-employed grocery clerk where he worked 60 plus hours per week.  The Veteran reported that he has three years high school education with no college or any other education and training.  

In a VA Form 21-4138, Statement in Support of Claim, received March 2014, the Veteran reported that he owned the business he worked at from January 1963 to April 1983.  The Veteran further reported that the business closed in April 1983 and that his duties were all operations of running a small grocery store including managing, operating, ordering supplies, stocking and cleaning.  He also reported that he worked an average of 60 hours per week and lost approximately three months-time of work due to his service-connected disabilities.  

The Veteran was provided a VA addendum opinion in March 2014 related to his service-connected bilateral foot cold weather injuries.  The VA examiner noted that during the August 2012 VA examination the Veteran complained of cold injury residuals including numbness, tingling, and swelling in his feet.  The VA examiner opined that the Veteran's cold weather injury residuals would limit his ability to secure and maintain substantial physical employment; however, sedentary employment remains undiminished by these residuals.  

The Veteran was provided a VA PTSD examination in April 2014.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported that he took care of his wife until two months prior when she was placed in a nursing home.  The Veteran ran the household, including shopping and paying the bills.  The Veteran was able to walk and drive locally.  The Veteran presented with symptoms of depressed mood, chronic sleep impairment and disturbances of motivation and mood.  The VA examiner described the Veteran's occupational and social impairment as reduced reliability and productivity.  The VA examiner stated that the Veteran was capable of managing his financial affairs and that his PTSD does not render him unable to obtain or maintain substantially gainful employment.  

The Veteran was provided a VA cold injury residuals examination in June 2014.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran stated that he has chronic foot pain affecting both big toes with cold sensitivity and occasional numbness.  The VA examiner noted the Veteran does not use any assistive devices.  The VA examiner opined that the Veteran's cold injury residuals do not impact his ability to work. 

In July 2014 the Veteran filed a Notice of Disagreement and stated that he is unable to be around crowds and interact with people due to his service-connected PTSD.  

After thorough consideration of the record, the Board concludes that the probative evidence of record does not show that it is at least as likely as not that the Veteran was unable to secure or follow a substantially gainful occupation, prior to December 13, 2016, consistent with his education and occupational experience solely as a result of his service-connected disabilities.  Rather, it shows that he was able to secure and follow a substantially gainful occupation that does not involve strenuous physical labor.

In arriving at this conclusion, the Board recognizes that the Veteran's service-connected disabilities have an impact on his occupational functioning.  The record shows that the Veteran is unable to work in strenuous physical conditions due to his service-connected disabilities.  Nevertheless, the medical evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  Specifically, the April 2014 VA examiner opined that the Veteran's service-connected PTSD does not preclude employability.  The June 2014 examiner opined that the Veteran's service-connected cold injury residuals do not impact his ability to work.  The March 2014 VA examiner further stated that the Veteran is capable of substantially gainful employment in sedentary work.  The Board affords great weight to the examiners' opinions in this regard, as they are based on an in-person examination of the Veteran and the examiners' expertise as medical professionals.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 44, 448-9 (2000).   

In determining whether the Veteran is entitled to a TDIU the Board has also considered the Veteran's level of education, special training, and previous work experience.  See, 38 C.F.R. § 4.16.  As noted above, the Veteran indicated that he has three years of high school education.  The Board finds that the Veteran's education is not inconsistent with an ability to perform sedentary occupations such as inspection or clerical work or to complete a full work schedule on an ongoing basis due to his service-connected disabilities.  The Board finds that although the Veteran may no longer be able to perform his past work and has not worked since 1984, his work history does not prevent him from transitioning to a sedentary occupation, or from securing or following such position.  

The Board also considered the Veteran's lay statements that his service-connected disabilities prevented him from securing or following substantially gainful employment prior to December 13, 2016.  The Veteran's assertions that he has difficulty standing for long periods of time and that he has difficulty interacting with other people is consistent with the findings and opinions of the VA examiners.  Thus, the Board finds the Veteran credible in that regard, and assigns probative value to his assertions.  However, the Board notes that such difficulties are not demonstrative of a finding that the Veteran is unable to secure or follow a substantially gainful occupation with the restrictions described above.  

The Board also finds the Veteran generally credible in his belief that he is unable to secure or follow a substantially gainful occupation.  However, the Board finds that the Veteran's opinion that he is unable to secure or follow substantially gainful employment is outweighed by the other evidence of record.  Specifically, as detailed above, the medical evidence of record shows that the Veteran's service-connected disabilities would limit him to occupations not involving strenuous physical labor and the Board finds that his level of education and occupational experience does not preclude him from obtaining such gainful employment.  

As such, the probative evidence of record is against a finding that, prior to December 13, 2016, the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The Veteran was limited to sedentary positions that did not involve physical labor.  He has three years high school education and a history of running his own business.  The Veteran's education and occupational experience did not further limit his ability to secure and follow a substantially gainful occupation.  Therefore, the preponderance of the evidence is against entitlement to a TIDU, prior to December 13, 2016, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability, prior to December 13, 2016, is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


